         Case 1:13-cv-00044-TCS Document 132             Filed 02/15/19    Page 1 of 1
                                        Slip Op. 19-22

                UNITED STATES COURT OF INTERNATIONAL TRADE



 ZHAOQING TIFO NEW FIBRE CO.,
 LTD.,

                      Plaintiff,

                     v.

 UNITED STATES,                                   Before: Timothy C. Stanceu, Chief Judge

                      Defendant,                  Court No. 13-00044

                     and

 DAK AMERICAS LLC,

                      Defendant-Intervenor.



                                         JUDGMENT

        In conformance with the Opinion of this Court in Zhaoqing Tifo New Fibre Co., Ltd. v.

United States, Slip Op. 18-168 (Nov. 30, 2018), ECF No. 120, the Order of this Court

(Nov. 30, 2018), ECF No. 121, and upon consideration of all papers and proceedings had herein,

it is hereby

       ORDERED that pursuant to USCIT Rule 56.2, judgment be, and hereby is, entered in
favor of plaintiff; it is further

       ORDERED that the Final Results of Redetermination Pursuant to Court Remand
(Nov. 6, 2017), ECF No. 114, be, and hereby are, sustained; and it is further

       ORDERED that the entries affected by this litigation shall be liquidated in accordance
with the final and conclusive court decision in this action.



                                                     /s/ Timothy C. Stanceu
                                                   Timothy C. Stanceu, Chief Judge
Dated: February 15, 2019
       New York, NY
